STATE OF VERMONT

                                 ENVIRONMENTAL COURT

               Appeal of Valsangiacomo           }
                                                 }
                                                 }    Docket No. 232-10-02 Vtec
                                                 }
                                                 }

                                           Entry Order

   Appellants appealed from a decision of the Development Review Board (DRB) of the City of
Barre, approving the demolition of the St. Monica convent and rectory buildings. Appellants are
represented by Stephanie J. Kaplan, Esq.; Appellee-Applicant St. Monica= s Church1 is
represented by William M. O= Brien, Esq. and Kristin C. Wright, Esq.; and the City is
represented by Oliver L. Twombly, Esq. The parties have requested the Court to address a
preliminary question in advance of the trial now scheduled for February 112, 2002.

    Section 5.17.05(2) allows (but does not require) the DRB to approve demolition if it finds
either that the structure is a deterrent to a major improvement that will be a clear and substantial
benefit to the municipality, or if it finds that the retention of the structure would cause undue
financial hardship to the owner. The preliminary question has been raised in this matter as to
whether consideration of the ' 5.17.06 review criteria for the proposed demolition of a structure
in a Design Review overlay district requires review under those criteria for whatever is proposed
to replace the demolished structure.

   The parties agree that Article 17 does not require site plan review of anticipated future
construction to occur concurrently with approval of the demolition of a structure.

    Nevertheless, Appellants are correct that Article 17 does require consideration of what is
planned to be done with the land on which the structure proposed for demolition is located. Each
of the design review criteria of ' 5.17.06 requires the DRB, and hence this Court, to examine the
demolition proposal in the context of what will be proposed in its stead. (See, e.g., '
5.17.06(a)(3) or (a)(4)). It is possible that a demolition permit could be approved in the context
of a proposal to replace the demolished structure with a new structure, or with landscaping or a
parking area, that is compatible in style with and maintains the character of the surrounding
streetscape, while the same demolition permit could be denied in the absence of some
information of what will be proposed to replace it.

    It is up to Appellee-Applicant= s own strategy in this case to decide what evidence to present
on this topic at the hearing. That is, ' 5.17.06(a)(9) does not require a full set of plans for a
structure to be proposed in place of the demolished structure, or even a full set of plans for a
parking lot, landscaping or open space proposed in place of a demolished structure. Of course,
any applicant runs its own risk that the DRB= s (or the Court= s) balancing of the proposed
demolition against the future proposal for the land will reach a different result if the future
proposal is indefinite than if it is specific and well-designed.

    Done at Barre, Vermont, this 21st day of January, 2003.



___________________
Merideth Wright
Environmental Judge



                                             Footnotes
1
     Attorney O’Brien entered his appearance on behalf of "St. Monica’s Church;" however, no
evidence has yet been presented whether that is an entity responsible for the property, or whether
the property ‘owner’ is a parish of the Roman Catholic Diocese of Burlington, or is the Diocese
itself. In other such zoning cases, it has been the Diocese which has been the entity responsible
for the properties involved in the litigation. See Appeal of Roman Catholic Diocese of
Burlington, Docket No. 40-2-02 (Middlebury); Appeals of Roman Catholic Diocese of
Burlington, Docket Nos. 146-7-00 and 165-8-00 Vtec (Burlington); and see Appeal of Wheeler,
Docket No. 163-9-98 Vtec (Putney - Diocese was an adjoining property owner not participating
in appeal). It will be necessary to resolve this question in advance of the trial because we will be
taking evidence at the trial on the financial status of the "owner" of the property. §5.17.05(2)(2).
2
    However, please note that February 18, 2002, is no longer available if a continuation date is
necessary. We can discuss alternative dates at the telephone conference already scheduled for
January 27, 2003 at noon.